DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application repeats a substantial portion of prior Application No. 16/255,313,
filed 23 January 2019, and adds disclosure not presented in the prior application. In
claims 8 and 18 claim an alignment feature, in a cross- section, is at least partially
symmetric about the center line segment. This would include heads with alignment
features which are not completely symmetric. This was not found in the prior
Application No. 16/255,313, filed 23 January 2019 and as such is considered new
matter. Because this application names the inventor or at least one joint inventor
named in the prior application, it may constitute a continuation-in-part of the prior
application. Should applicant desire to claim the benefit of the filing date of the prior
application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et
seq. lf neither the Applicant successfully argues that this is not new matter, this
structure is removed from claims 8 and 18 or this case is made a continuation-in-part then the
Examiner will object to the disclosure in future office actions as containing new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-3, 6-11, 13, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2, 6, 8-9, and 11 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Judice (3,967,826) in view of Pritchett (5,599,241) and Rajagopalan
(8,465,381), and in further view of Joo et al., (2004/0014533).

Judice discloses a putter-type golf club head (Title, Fig. 10) that, when oriented in
a reference position, comprises: a striking face having a face center in the form of sweet
spot (Fig. 5, Abstract) and a top line with a top line height (Fig. 7); a rear portion

a virtual vertical plane extending through the face center perpendicularly to the striking
face (Figs. 7, 10); a planar top surface substantially parallel to a ground plane and
having a heel-to-toe width greater than a face-to-rear depth in the form of the upper
surface where the sight line (42) is located (Fig. 10); and an alignment feature
comprising a sightline (42) formed in the planar surface at a distance no greater than 5
mm from the virtual vertical plane (Fig. 10, Col. 6, Lns. 40-46), the sightline (42) having
a substantially constant height (Figs. 7, 11B, 11C), the sightline (42) height being less
than the top line height and extending substantially parallel to the virtual vertical plane
(Fig. 7), the sightline (42) aligned with the sweet spot or center (Figs. 5, 7, 10, Col. 6,
Lns. 40-46, Abstract), the sightline (42) is substantially coincident with the virtual vertical
plane (Figs. 5, 7, 10, Col. 6, Lns. 40-46, Abstract), and the alignment feature, in a cross-
section, is at least partially symmetric about the sight line (42) (Fig. 10).

Judice lacks the sightline having a height no less than 21 mm and no greater
than 23 mm, the sightline height is no less than 21.3 mm and no greater than 21.4 mm,
the sightline height is substantially equal to the radius of a golf ball, the sightline
having a substantially constant height of about 21.35 mm, and Judice does not disclose the overall height.

Pritchett (Col. 3, Lns. 32-47, Figs.1,3) disclose the face center from a lowermost
point of the sole being the height of the radius of a golf ball when the head is oriented in
a reference position in order to produce top spin on the ball and improve control and

modify the head of Judice to have face center and sweet spot height from a lowermost
point of the sole being equal to the radius of a golf ball in order to produce top spin on
the ball and improve control and accuracy when the ball is hit at the sweet spot.
Rajagopalan discloses a golf ball having a diameter of 1.68 inches (Col. 39, Lns. 34-40).
In view of Rajagopalan it would have been obvious to include in the head of Judice to
have the sightline having a height no less than 21 mm and no greater than 23 mm, the
sightline height is no less than 21.3 mm and no greater than 21.4 mm, and the sightline
having a substantially constant height of about 21.35 mm in order to use the radius
length of a golf ball used in the market place to locate both the sweet spot and the
sightline for the head.  Joo teaches a similar putter-type club head, paragraph 0011, including an alignment feature comprising a sightline (line) and having a height less than a top line height, see Figure 12. Joo teaches that the overall height may be between 20 and 30 mm, paragraph 0034.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Judice, as modified, with an overall height within the claimed range, as taught by Joo, to provide Judice, as modified, with a known substitute club head height dimension.  Claim 1 is treated as best understood in view of the rejection under 35 USC §112(b).
 ‘In alternative, claims 1-3, 6, 8-9, 11, 13, 16, and 18 is/are rejected under 35
U.S.C. 103 as being unpatentable over Judice (3,967,826) in view of Johnson
(4,688,799),  Rajagopalan (8,465,381), and Joo et al., (2004/0014533).

Judice discloses a putter-type golf club head (Title, Fig. 10) that, when oriented in
a reference position, comprises: a striking face having a face center (horizontal) in the

portion opposite the striking face; a heel portion; a toe portion opposite the heel portion
(Fig. 7); a virtual vertical plane extending through the face center perpendicularly to the
striking face (Figs. 7, 10); a planar top surface substantially parallel to a ground plane
and having a heel to toe width greater than a face to rear depth in the form of the upper
surface where the sight line (42) is located (Fig. 10); and an alignment feature
comprising a sightline (42) formed in the planar surface at a distance no greater than 5
mm from the virtual vertical plane (Fig. 10, Col. 6, Lns. 40-46), the sightline (42) having
a substantially constant height (Figs. 7, 11B, 11C), the sightline (42) height being less
than the top line height and extending substantially parallel to the virtual vertical plane
(Fig. 7), the sightline (42) aligned with the sweet spot or center (horizontal) (Figs. 5, 7,
10, Col. 6, Lns. 40-46, Abstract), the sightline (42) is substantially coincident with the
virtual vertical plane (Figs. 5, 7, 10, Col. 6, Lns. 40-46, Abstract), the alignment feature,
in a cross- section, is at least partially symmetric about the sight line (42) (Fig. 10), and
the sightline (42) height is above the face center in the vertical direction (Fig. 7).

Judice lacks the sightline having a height no less than 21 mm and no greater
than 23 mm, the sightline height is no less than 21.3 mm and no greater than 21.4 mm,
the sightline height is substantially equal to the radius of a golf ball, the sightline
having a substantially constant height of about 21.35 mm, and Judice does not disclose the overall height.



center of mass in the form of the center of the ball (Figs. 1-5, Col. 5, Lns. 32-36). In
view of Johnson it would have been obvious to include in the head of Judice to have the
sweet spot height from a lowermost point of the sole being equal to the radius of a golf
ball in order to produce top spin on the ball when putting a ball. Rajagopalan discloses
a golf ball having a diameter of 1.68 inches (Col. 39, Lns. 34-40). In view of
Rajagopalan it would have been obvious to include in the head of Judice to have the
sightline having a height no less than 21 mm and no greater than 23 mm, the sightline
height is no less than 21.3 mm and no greater than 21.4 mm, and the sightline having a
substantially constant height of about 21.35 mm in order to use the radius length of a
golf ball used in the market place to locate both the sweet spot and the sightline for the
head.  Joo is applied as above, with the same obviousness rationale being found applicable.

12. Claims 7, 10, 17 and 19 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Judice (3,967,826) in view of Johnson (4,688,799), Rajagopalan
(8,465,381), and Joo (2004/0014533), as applied to claims 1-3, 6, and 8-10 above, and further in view of Billings (8,382,604).

Judice discloses a sight line (42) being a groove (Col. 6, Lns. 40-46, Figs. 7, 10).

Judice lacks the sightline comprises a paint fill and the head comprising a
material selected from the group consisting of aluminum, stainless steel, titanium,
composites, and polymeric materials.

Billings discloses alignment indicia (128) being a groove which is paint filled for
easy viewing by the golfer (Col. 5, Lns. 43-51, Fig. 1) and stock material for the base
putter head portion is able to be stainless steel or brass (Col. 7, Lns. 27-36). In view of
Billings it would have been obvious to include in the head of Judice the sightline being
paint filled in order for easy viewing by the golfer. In view of Billings it would have been
obvious to include in the head of Judice a material of stainless steel in order to use an
alternative material used in the market place for golf club heads which would have a
reasonable expectation of success.

13. Claims 1-3, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Judice (3,967,826) in view of Lister (2005/0049077), Rajagopalan (8,465,381), and  Joo (2004/0014533).

Judice discloses a putter-type golf club head (Title, Fig. 10) that, when oriented in
a reference position, comprises: a striking face having a face center (horizontal) in the
form of sweet spot (Fig. 5, Abstract) and a top line with a top line height (Fig. 7); a rear
portion opposite the striking face; a heel portion; a toe portion opposite the heel portion
(Fig. 7); a virtual vertical plane extending through the face center perpendicularly to the
striking face (Figs. 7, 10); a planar top surface substantially parallel to a ground plane
and having a heel to toe width greater than a face to rear depth in the form of the upper
surface where the sight line (42) is located (Fig. 10); and an alignment feature
comprising a sightline (42) formed in the planar surface at a distance no greater than 5

a substantially constant height (Figs. 7, 11B, 11C), the sightline (42) height being less
than the top line height and extending substantially parallel to the virtual vertical plane
(Fig. 7), the sightline (42) aligned with the sweet spot or center (horizontal) (Figs. 5, 7,
10, Col. 6, Lns. 40-46, Abstract), the sightline (42) is substantially coincident with the
virtual vertical plane (Figs. 5, 7, 10, Col. 6, Lns. 40-46, Abstract), the alignment feature,
in a cross- section, is at least partially symmetric about the sight line (42) (Fig. 10), and
the sightline (42) height is above the face center in the vertical direction (Fig. 7).

Judice lacks the sightline having a height no less than 21 mm and no greater
than 23 mm, the sightline height is no less than 21.3 mm and no greater than 21.4
mm, and Judice does not disclose the overall height.
.

Lister discloses a sweet spot (16) positioned above a base of a body a distance
slightly less than a radius of a golf ball such that when a putter head is raised off the ball
supporting surface, the sweet spot is aligned with the center of a ball and the sweet spot
hits the center of the ball causing the ball to run smoothly ([0023], Fig. 1). In view of
Lister it would have been obvious to include in the head of Judice to have the sweet
spot height from a lowermost point of the sole being slightly less than a radius of a golf
ball in order such that when a putter head is raised off the ball supporting surface, the
sweet spot is aligned with the center of a ball and the sweet spot hits the center of the
ball causing the ball to run smoothly. Rajagopalan discloses a golf ball having a

been obvious to include in the head of Judice to have the sightline having a height no
less than 21 mm and no greater than 23 mm, and the sightline height is no less than
21.3 mm and no greater than 21.4 mm in order to use the radius length of a golf ball
used in the market place to locate both the sweet spot and the sightline for the head
slightly less than 21.34 mm.  Joo is applied as above, with the same obviousness rationale being found applicable.
Response to Arguments
Applicant's arguments filed 20 January 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the disclosure, in the specification, of “an alignment feature that, in cross-section, has a degree of symmetry about its center line” is sufficient to support a claim directed to an alignment feature that is partially symmetrical, the examiner maintains the position that the disclosure of the specification is not sufficient.  The term, “degree of symmetry” is generally understood to mean that an object is symmetrical about a number of lines or axes designated as a number of degrees of symmetry.  The limitation indicating that the alignment feature, in cross-section, may be partially symmetrical would expand the scope of the claim to encompass, as new matter, an alignment feature that is not completely symmetrical about any axis.   
In response to applicant’s argument that the prior art references do not consistently recognize a definition of the club face sweet spot, the examiner maintains the position that Judice teaches that the sweet spot is located at the center of the face, see Col. 2, ln. 35.  The secondary references, which teach favorable locations for a sweet spot would have motivated one of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        7 February 2022